An action against a subcontractor to recover a balance due for work, labor and services and for other relief, was consolidated with an action against respondent, the general contractor, to recover the same balance under an agreement guaranteeing payment thereof. The appeal is from so much of an order and judgment (one paper) as denied appellant’s motion for summary judgment striking out respondent’s answer. Order and judgment insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.